I
would like first of all to extend to you, Sir, my warmest
congratulations on your election as President of the
General Assembly at its fifty-fourth session. I have no
doubt that your long diplomatic experience and your deep
knowledge of international relations will enable you to
guide the work of this session to a successful conclusion.
Your election is a token of appreciation from the
international community to you personally and to your
country, Namibia, which is noted for its prestige in Africa
and in the world. Tunisia, which stood by the fraternal
14


Namibian people in their successful struggle against
colonialism, is proud of its close ties with your country and
looks forward to strengthening and developing them further
in the interests of our two countries and peoples.
Allow me to take this opportunity to express our
sincere gratitude to your predecessor, Mr. Didier Opertti,
for his valuable efforts during his presidency of the fifty-
third Assembly and for the wise manner in which he
conducted its work, which had a very positive impact on
the deliberations.
I take this opportunity also to express to the Secretary-
General our great appreciation for his relentless efforts in
promoting and strengthening the pacific, negotiated
settlement of disputes and crises in various parts of the
world. We commend him for his dedication to enhancing
the effectiveness and efficiency of the Secretariat and to
strengthening the Organization's role in meeting
humankind's desire for progress, security and peace.
I extend Tunisia's congratulations to the Republic of
Nauru, the Republic of Kiribati and the Kingdom of Tonga
on their admission to our Organization.
What characterizes this session is that it is being held
at the close of a decade that began with the prospect of an
end to the cold war, witnessed the emergence of new
concepts and future-oriented visions designed to avoid any
repeat of past errors and crises, and aimed to establish a
new world order based on security, peace, cooperation and
stability. Although optimism marked the early stages of this
new era, subsequent developments have compelled the
international community to conduct a comprehensive review
of the immediate past in order to solve the various
difficulties and problems of our world today.
As we meet during this session at the dawn of the
twenty-first century, we have a propitious opportunity to
discuss and exchange views about various possible methods
for amending the approach that we have taken over the last
few years and identifying its weaknesses and deficiencies.
We must then devise a renewed approach that will provide
future generations with the capacity to adapt, overcome
obstacles, preserve international peace and security and
ensure well-being and prosperity for all humanity.
For the framework of such a renewed approach to
maintaining international peace and security, we have in
mind three main themes. First, the change that has taken
place in the approach to armaments and to their role in the
world. Secondly, the growing need for increased attention
to settling regional disputes. Thirdly, the transformation
of economic and social development into one of the
cornerstones of peace and security globally. Despite the
great strides which the international community has made
in these three areas, much remains to be done before we
achieve the goal of a qualitative transition that would
allow us to guarantee security and tranquillity for all
people and for the generations to come.
Our world possesses huge arsenals of weapons,
especially weapons of mass destruction, nuclear weapons
foremost among them. It is extremely important, in our
view, for the nuclear Powers to take rapid steps to
eliminate these weapons, especially given the limits of the
current non-proliferation regime in the long term and the
impossibility of contemplating non-proliferation as a
substitute for completely dismantling and destroying all
nuclear weapons and banning them in the future.
We believe that as we move closer to the twenty-
first century, the international community has a historic
opportunity to achieve this noble goal or at least to
conclude an agreement on nuclear disarmament. In
working towards this goal, it is extremely important to
ensure that non-nuclear weapon States are not subject to
the use or threat of use of nuclear weapons in violation of
their security and territorial integrity. Consideration must
be given to the fact that non-nuclear-weapon States
constitute the overwhelming majority of Member States
and have freely chosen not to possess nuclear weapons.
We would like, in this regard, to address another
aspect of disarmament: small arms. We all know how
destructive small arms can be. Tunisia supports all
international efforts to curb small arms proliferation and
trafficking.
Tunisia, which has abided by all disarmament
treaties and conventions, reiterates its total commitment
to the disarmament objectives and its strong resolve to
continue contributing towards the achievement of these
goals in the various relevant fora, especially the
Conference on Disarmament in Geneva. Tunisia recently
had the honour of joining the Conference, following the
Conference's decision last August to expand its
membership by admitting five new countries.
In implementation of the Ottawa Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their
Destruction, Tunisia destroyed large quantities of mines
during an official ceremony on 29 June 1999 attended by
15


a representative of the United Nations in Tunis. We hope
that all States parties to the Convention will participate in
the Convention process without delay so that the
Convention's objectives are achieved and transparency is
promoted pursuant to the Convention's article 7.
The outbreak and persistence of conflicts in many
parts of the world compel our Organization to be constantly
ready to assume its responsibilities and to play the role it
has been assigned in this regard by the Charter. We believe
that the efforts aimed at consolidating preventive
diplomacy, collective security, the peaceful settlement of
disputes and adherence to international legality are
foundations of international peace and security and should
be further upheld.
However, despite the numerous successes of our
Organization in this field, there are still many hotbeds of
tension and war that require more coordination and
cooperation if they are to be curbed and prevented from
spreading. I should like in this regard to address the
question of so-called “humanitarian intervention”. This is a
sensitive and delicate issue. It requires, in our view, a
thorough and profound analysis taking into account all its
aspects, especially those related, first, to the sovereignty of
States and the need to preserve it as a natural right
enshrined in the Charter of the United Nations as a
fundamental element of international relations; and,
secondly, the necessity to save the lives of civilian
populations in times of conflict, in accordance with the
principle of international solidarity.
All States Members of the Organization are called
upon to consider all the implications of these principles in
order to reach consensus on this issue and to contribute in
a considered and balanced way to the debate on it. Such a
debate should not be confined to the Security Council, but
should also involve the General Assembly.
The issues related to the security problems confronting
the African continent should remain at the top of our
priorities. These issues need the strong material and
financial support of the international community if they are
to be resolved. Africa, in turn, has given top priority to the
question of the settlement of internal disputes. The
Organization of African Unity Mechanism for Conflict
Prevention, Management and Resolution has played an
important role in this regard. Since its inception, the
Mechanism has achieved encouraging results that reflect the
determination of African countries to rely, first and
foremost, on their own capacity to solve the problems that
threaten the security of the continent, in full coordination
with the United Nations. Given its importance, the
Mechanism needs stronger financial and technical support
from the international community, which would help to
enhance its capacities and to develop its effectiveness and
efficiency.
We must stress in this regard the extreme importance
of development, a basic guarantor of lasting security.
Indeed, there can be no stability without sustainable
development. Despite the relentless efforts of African
countries in the political, economic and social fields
aimed at improving the situation of their peoples, there
are still many difficulties that prevent many countries
from implementing their development programmes.
It has become a matter of urgency that the African
continent receive strong and continuous support on the
basis of its national priorities. We note in this regard that
the initiative of the Security Council and the General
Assembly to convene meetings to discuss and follow up
the situation in Africa bears testimony to a growing and
consolidated awareness of the need to address African
problems. While commending this approach, we must
emphasize the need to adopt practical plans which
Africa's partners can translate into concrete realities in an
effective manner.
We commend the various initiatives of the United
Nations, its specialized agencies and the Bretton Woods
institutions to promote sustainable development in Africa.
We believe, however, that it is important to ensure
coordination between United Nations initiatives and those
undertaken by donor countries if such initiatives are to
succeed. In this framework, we look forward to the
adoption of practical initiatives that respond to the
proposals spelt out in the report of the Secretary-General
on the causes of conflict and the promotion of sustainable
peace and development in Africa, particularly regarding
the debt problem.
In Tunisia, we are aware of the important role that
economic and geographical groupings play in today's
world in addressing the challenges posed by globalization
and in adapting to constant important changes. This
awareness prompts us to pursue our endeavours, along
with our brothers in the Maghreb countries, to complete
the establishment of the Arab Maghreb Union, which
remains a strategic and firm choice and which also
represents the aspirations of the people of our region to
16


prosperity, security and integration. This choice is even
more pressing in the light of our country's endeavours to set
up a Euro-Mediterranean space as a framework for
cooperation between all Mediterranean countries, for
solidarity between its peoples and for a cultural and social
dialogue on the basis of the noble values and high
principles in which we all believe.
With respect to the Middle East, where the conflict
has lasted more than half a century, peace, which is
cherished by the peoples of that region and indeed by the
whole world, still faces difficulties despite the efforts that
have been made by the international community,
particularly since the early 1970s. There is no doubt that a
comprehensive, just and lasting peace is the only way to
consolidate the foundations of stability and security and to
enable all parties to devote their resources and energies to
the development efforts of their countries and to ensuring
the well-being of their peoples.
Tunisia has followed with satisfaction the new
developments brought about by the signing of the Sharm el-
Sheikh Memorandum, which has created a new encouraging
climate for the reactivation of the peace process and the
faithful and full implementation of all agreements and
commitments. We hope that the final status negotiations
will lead to the resolution of the most important issues,
particularly the recognition of the inalienable rights of the
Palestinian people, in particular its right to establish an
independent State on its land, with Jerusalem as its capital.
On the basis of this firm position of principle in
support of the peace process, and eager as it is to see the
peace process succeed on all tracks, Tunisia insists on the
importance of reactivating negotiations on the Syrian and
Lebanese tracks from the point at which they stopped, as
well as on the necessity of the complete and unconditional
withdrawal of Israel from South Lebanon and from the
Syrian Golan Heights, in compliance with the relevant
United Nations resolutions and on the basis of the principle
of land for peace. Occupation and peace cannot co-exist.
Regarding the Lockerbie issue, Tunisia expresses its
satisfaction at the recent positive developments, to which it
and other parties of good will contributed. It also reiterates
its call for a speedy and final lifting of the embargo
imposed on the brotherly Libyan people.
With respect to the question of Iraq, Tunisia reiterates
its call for a peaceful solution in the context of international
resolutions. It also calls upon the international community
to join efforts to put an end to the suffering of the Iraqi
people so that all the efforts of the peoples of that region
can be directed towards development and the promotion
of stability. Thus, Tunisia, which has called for respect
for international legality, expresses the hope that a
solution will soon be found to all the humanitarian issues
resulting from this tragedy, particularly the question of
Kuwaiti prisoners of war and missing persons, in
conformity with the relevant Security Council resolutions.
Regarding the question of the three islands of
Greater Tunb, Lesser Tunb and Abu Musa, Tunisia
reiterates its support for the resolution of this dispute
between the United Arab Emirates and Iran through
peaceful means, either through direct dialogue or, if that
should prove impossible, by referring the question to the
International Court of Justice.
In another region of the world, the international
community has focused its attention in recent months on
another important question, that of East Timor. In this
regard, we welcome the adoption of Security Council
resolution 1264 (1999) and hope that its implementation
will enable the people of East Timor to achieve self-
determination and will, at the same time, maintain
security in the region and preserve the sovereignty and
integrity of Indonesia. We commend Indonesia's courage
in responding to the wishes of the people of East Timor
and the international community. We believe that a final
settlement of this issue can be achieved only in an
atmosphere of conciliation that involves all parties
concerned, and with the support and blessing of the
international community.
One of the most important phenomena characterizing
the end of this century is the growing globalization that
now dominates various aspects of our social life.
Although it has created new opportunities in the field of
economic development, it is likely, if not brought under
control, to lead to further disruption in international
relations and development plans. The international
community must seriously and firmly address the
challenges posed by globalization. This entails the
demonstration of stronger political will from all parties
and the implementation of all the commitments made,
particularly at the important conferences of the United
Nations.
Follow-up and implementation of the
recommendations of international conferences is, in our
opinion, of great importance. In this regard, we would
like to express our satisfaction with the continuing work
of the preparatory Committees for the two special
17


sessions of the General Assembly to review and appraise
implementation of the Beijing Platform of Action dealing
with women's and family issues and of the Copenhagen
World Summit for Social Development, which will be held
in June, in New York and Geneva respectively. However,
we note with concern that, despite the efforts made at the
United Nations, which has placed the eradication of poverty
high on its agenda, the agreed target set at the Copenhagen
Summit for increasing the amount of official development
assistance to 0.7 per cent of the gross national product of
developed countries has not yet been met.
This situation requires action at the international level
aimed at achieving solidarity, which we consider an
essential link between peoples. In this context we place the
recent call by His Excellency Mr. Zine El Abidine Ben Ali,
President of the Republic of Tunisia, to all world leaders
and to various United Nations and other international
institutions for the creation of a world solidarity fund. The
objective of this fund would be to collect voluntary
donations and contributions to be used in the fight against
poverty and in the development of the poorest regions in
various parts of the world, particularly in the least
developed countries that undergo various tragedies and
crises. Our country will endeavour, through its contacts
with brotherly and friendly countries and at the United
Nations and other international organizations, to rally the
necessary support for this noble humanitarian project and
for the elaboration of modalities for its creation as soon as
possible. This will enable us to be more responsive to our
options and commitments, which have gained the
acceptance of the international community and which have
been set forth in the recommendations of various
international conferences.
We also rely on United Nations institutions, such as
the United Nations Development Programme (UNDP), the
World Health Organization (WHO), the United Nations
Children's Fund (UNICEF), the United Nations Population
Fund (UNFPA), the Food and Agriculture Organization of
the United Nations (FAO) and other institutions in view of
their prestige and experience as well as their interest in the
fight against poverty, to contribute efficiently to the speedy
creation of this fund.
The year 1999 represents a new landmark in the
consolidation of the democratic process in Tunisia. It will
be marked by pluralistic presidential and parliamentary
elections based on full transparency and freedom of choice
for citizens within the context of freedom and respect for
law. Tunisia has undertaken a programme of substantial
reforms over the past 12 years in different areas, having
amended the Constitution, allowing political pluralism and
a multiparty system, eliminating special courts and
enacting legislation in conformity with our obligations to
international treaties in the field of human rights, which
Tunisia has been among the first countries to ratify.
In the same spirit, Tunisia has long undertaken to
promote women's freedom and gender equality. It
publishes a special journal on children's rights and a code
on the care and rights of the elderly, handicapped and
other vulnerable categories. All these reforms embody
Tunisia's global vision regarding all dimensions of human
rights and confirm our country's strong belief in the
universality of such principles.
The creation of many multilateral organizations,
particularly the United Nations, represents the most
important achievement of the international community in
this century. Thanks to the solid institutional edifice in
which our Organization holds a privileged place, rules
regulating relations between States have been codified,
and common objectives, programmes and strategies have
been elaborated in order to address the problems
confronting the world.
Despite the successes and achievements in this
regard, certain weaknesses still mark international
relations, and various new disruptions and dangers have
emerged. In the context of all the developments and
changes that have occurred, the United Nations remains
the ideal forum and haven for the elaboration of collective
strategies to overcome challenges.
We believe that the millennium summit, to be held
during the fifty-fifth session of the General Assembly,
constitutes an ideal opportunity, which the international
community should fully utilize, evaluate its
accomplishments and build a strategy based on them in
order to usher in the new millennium with diligence and
confidence. That summit will also be a historic occasion
for heads of State and Government to debate this matter.
In this regard, we believe that the Organization
needs to be provided with all the necessary means to play
an effective role in international relations and affairs.
Reforming the Organization and its various structures on
the basis of the developments and changes that have
occurred will certainly ensure its vitality. Among the
urgent tasks that the Member States need to address today
is to reform the Security Council in a way that would
reflect the profound changes the international community
has witnessed, ensure global representation in this vital
18


body and consolidate the principles of transparency and
democracy in its working methods.
We need to stress, in this context, that we expect the
reform of the Security Council to lead to the fulfilment of
the requests of developing countries, primarily African
countries, to have permanent representation on the Security
Council, which would allow them to contribute to the tasks
and responsibilities assigned to this body in the
maintenance of international peace and security.
In conclusion, I would like to reiterate the full
commitment of Tunisia to the purposes and principles of
the United Nations as enshrined in the Charter, the same
purposes and principles it has adopted and implemented in
its foreign policy. Tunisia is a peace-loving and justice-
loving nation. It has endeavoured relentlessly since its
admission to this body, and in all the forums to which it
belongs, to contribute with all the means at its disposal to
strengthen the foundations of international peace and
security. It makes every effort to encourage dialogue and
negotiations as the proper means for the settlement of
disputes and crises. It has participated in United Nations
peacekeeping operations since the early 1960s and presently
contributes to three of them. Last June Tunisia signed with
the United Nations an agreement that would place standby
forces at the disposal of the Organization.
Tunisia spares no effort in contributing to all
initiatives aimed at promoting cooperation, solidarity and
understanding between countries and peoples. That is the
direction we have freely chosen and that we intend to
pursue if and when my country is given the honour of
being elected to a non-permanent seat on the Security
Council for the period 2000-2001 by the Member States
and with the full support of the brotherly African Group,
other groups and friendly countries. We look forward to the
support of all Member States so that my country can
continue working with them towards fulfilling the task of
advancing the purposes and principles of the Charter.







